     Case 3:18-cv-00199-MMD-WGC Document 163 Filed 03/04/21 Page 1 of 2



1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                   ***
6      PATRICIA G. BARNES,                                Case No. 3:18-cv-00199-MMD-WGC
7                                      Plaintiff,                         ORDER
              v.
8
       ANDREW SAUL, Commissioner of
9      Social Security,
10                                  Defendant.
11

12           The Court previously granted then Defendant Nancy Berryhill’s1 motion to dismiss

13    (ECF No. 87) and dismissed Plaintiff Patricia Barnes’s claims with prejudice. (ECF No.

14    142 (“Order”).) The Court entered judgment accordingly. (ECF No. 143.) Plaintiff

15    appealed the Order. (ECF No. 156.) The Ninth Circuit Court of Appeals affirmed in part,

16    and reversed in part, this Court’s Order dismissing Plaintiff’s complaint for failure to state

17    a claim and remanded for further proceedings. (ECF No. 159.)

18           Accordingly, this Court’s Order granting Defendant’s motion to dismiss and the

19    judgment entered (ECF Nos. 142, 143) are vacated with respect to Plaintiff’s claim of

20    disparate-impact age discrimination under the Age Discrimination in Employment Act of

21    1967, 29 U.S.C. § 621 et seq. (“ADEA”). This claim will proceed as alleged in Plaintiff’s

22    second amended complaint (ECF No. 86), which is the operative complaint.

23           It is therefore ordered that Defendant Andrew Saul will have 30 days from the date

24    of entry of this order to respond.

25
             1Plaintiff
                      asserts claims against Nancy Berryhill in her official capacity as the Acting
26
      Commissioner of Social Security. However, Andrew Saul is the current Commissioner
27    and is thus the proper Defendant. See Fed. R. Civ. P. 25(d) (“An action does not abate
      when a public officer who is a party in an official capacity . . . ceases to hold office while
28
      the action is pending. The officer’s successor is automatically substituted as a party.”)
     Case 3:18-cv-00199-MMD-WGC Document 163 Filed 03/04/21 Page 2 of 2



1            It is further ordered that the parties file a joint status report within 15 days from the

2     date of entry of this order.

3            The Clerk of Court is directed to substitute Nancy Berryhill with Andrew Saul

4     pursuant to Fed. R. Civ. P. 25(d).

5            DATED THIS 4th Day of March 2021.

6

7                                                 MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
